UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4379



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


REGINALD WAYNE MERCER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (1:05-cr-00253-NCT)


Submitted:   October 31, 2006          Decided:     November 15, 2006


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Michael A.
DeFranco, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Reginald Wayne Mercer appeals his conviction following a

jury trial for knowingly possessing a firearm as a convicted felon,

in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2000).   Mercer

was sentenced to ten years’ imprisonment.

          On appeal, Mercer argues there was insufficient evidence

to support his conviction.    In reviewing a sufficiency challenge,

“[t]he verdict of a jury must be sustained if there is substantial

evidence, taking the view most favorable to the Government, to

support it.”   Glasser v. United States, 315 U.S. 60, 80 (1942).

“Substantial evidence,” in the context of a criminal action, is

that “evidence a reasonable finder of fact could accept as adequate

and sufficient to support a conclusion of a defendant’s guilt

beyond a reasonable doubt.”   United States v. Burgos, 94 F.3d 849,

862 (4th Cir. 1996).   A defendant challenging the sufficiency of

the evidence to support his conviction “bears a heavy burden.”

United States v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997).

          We reject Mercer’s assertion that his conviction was

legally insufficient because the jury did not believe his testimony

and instead credited that of the Government’s witnesses.    Witness

credibility is solely within the province of the jury and will not

be reassessed on appeal.   See United States v. Saunders, 886 F.2d

56, 60 (4th Cir. 1989).       As such, this argument is plainly

insufficient to meet the heavy burden demanded of a criminal


                                - 2 -
defendant challenging the sufficiency of the evidence underlying

his criminal conviction. Beidler, 110 F.3d at 1067. Therefore, we

affirm Mercer’s conviction and sentence.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 3 -